PER CURIAM.
This is an appeal from a summary final judgment in a forfeiture action concerning a 2004 Dodge Ram Pickup. In the light most favorable to appellant, based on her testimony at the probable cause healing and her brother’s affidavit, issues of fact remained as to whether she was an “innocent owner” at the time the truck was seized. See § 932.703(6)(A), Fla. Stat. (2006). We therefore reverse the summary final judgment.

Reversed and remanded.

KLEIN, GROSS, JJ., and EMAS, KEVIN M., Associate Judge, concur.